Citation Nr: 1613715	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a fellow service member


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to June 1974.
 
This matter is before the Board of Veteran's Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and a fellow service member testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the claims files.

The Veteran submitted additional evidence in support of his claim after the January 2016 travel Board hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran served in the U.S. Air Force as a weapons loading specialist with the 308th Tac Fighter Squadron at Udorn Royal Thai Air Force Base (RTAFB), during the period from April 1972 to June 1972, and had duties and daily work near the air base perimeter.

2. The Veteran is presumed to have been exposed to herbicides, to include Agent Orange while on active duty at Udorn RTAFB. 

3. The Veteran has diabetes mellitus, type II. 

CONCLUSION OF LAW

Diabetes mellitus, type II, as due to herbicide exposure, may be presumed to have been incurred in wartime service. 38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1110. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). For the showing of a chronic disease in-service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in-service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Special consideration of herbicide exposure on a factual basis has been extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era. In this regard, if a Veteran served in one of the specified Royal Thai Air Force Bases (RTAFB's) in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang, as an Air Force security policeman, security patrol dog handler, a member of a security police squadron, or otherwise near the air base perimeter as shown by the evidence of daily work activities, performance evaluation reports, or other credible evidence, Compensation Service will concede herbicide exposure on a direct/facts-found basis. See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5. This allows for presumptive service connection of the diseases associated with herbicide exposure. Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

The Veteran contends he is entitled to service connection for diabetes mellitus, type II as a result of herbicide exposure. The Veteran consistently stated that while stationed at Udorn RTAFB, he was exposed to the outer perimeter of the base during his duties as a weapons loading specialist arming and de-arming planes. The Board finds that the Veteran was regularly required to work at the perimeter of Udorn RTAFB during the course of his duties as a weapons loading specialist and as such herbicide exposure is conceded. 

First, service connection requires evidence of a current disability. The evidence of record shows the Veteran has a diagnosis of diabetes mellitus, type II. A letter from the Veteran's primary care physician indicates he had a diagnosis of diabetes mellitus, type II dating back to March 2004. See February 2010 letter. Further, VA treatment records indicate continued diagnosis of and treatment for diabetes mellitus, type II. See VA treatment records February 2012. Therefore, the first element of service connection has been met. 

Next, turning to the second element of service connection there must be evidence of an in-service incurrence or aggravation of a disease or injury. The Veteran contends he was exposed to herbicides while serving in the Air Force, stationed at Udorn RTAFB working as a weapons loading specialist with the 308th Tac Fighter Squadron. The Veteran's DD 214 indicates he completed weapons mechanic training in 1971. The Veteran's Airman Performance Report from February 1971 to November 1971, notes the Veteran was a weapons loading specialist where he performed inspections, loading and unloading of weapons and maintenance on the F-4 aircraft. See Airman Performance Report December 1971. Further, a performance report from November 1971 to June 1972 noted the Veteran was a weapons loading specialist and was responsible for loading, unloading and checking all weapons including removing and installing all launchers, rockets, missiles and gun systems on the F-4 aircraft. See July 1972 Airman Performance Report. Personnel records confirm the Veteran had TDY to Udorn RTAFB from April 1972 to June 1972. See July 1972 Travel Voucher. These personnel records provide support for the Veteran's statements regarding his duties as a weapons loading specialist at Udorn RTAFB. 

While there is an absence of official military documentation that the Veteran regularly worked along the perimeter of Udorn RTAFB, sufficient corroborating evidence has been made part of the claims file to support the Veteran's contentions.  A Defense Personnel Records Information Retrieval System (DPRIS) request was unable to document Agent Orange or tactical herbicide spraying at Udorn RTAFB. See January 2013 DPRIS Request. However, during the January 2016 hearing before the Board, the Veteran and a fellow service member provided testimony and additional evidence to support that the Veteran was regularly exposed to the perimeter of the base while stationed at Udorn RTAFB working as a weapons loading specialist. The Veteran submitted pictures of Udorn RTAFB, in 1972 showing the defoliation on the base and around the runways and the close proximity of the runways to the base perimeter. Further, the Veteran and his fellow service member testified before the undersigned VLJ and have consistently reported that the end of the runway was next to the base perimeter and was well defoliated, with brown, barren grass surrounded by brush, dirt and dust. See January 2016 hearing transcript.  Statements from the Veteran and his fellow service member have consistently reported their responsibilities of loading, arming and de-arming planes occurred at the end of the runway which was at the perimeter of the base. Id.  Further, they reported their time was largely spent on the runway prepping planes and that down time was spent sitting at the end of the runway in the dead vegetation, which had an odor of petroleum products. Id.  The Board finds the Veteran's statements and testimony credible as they are consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a). The Veteran's service records and additional evidence provide support for his statements and testimony that his duties as a weapons loading specialist were performed near the perimeter of the base. 

The Veteran also submitted declassified documents including the February 1973 Project CHECO Southeast Asia Report, discussing the location of the runways at Udorn RTAFB in relation to the perimeter of the base. See February 1973 Project CHECO Southeast Asia Report. This report confirms that at Udorn RTAFB the runway, at several points was very close to the perimeter of the base. Pictures and a map of Udorn RTAFB show extensive defoliation along the runways and base perimeter. Such evidence corroborates the Veteran and his fellow service member's consistent testimony. The CHECO Report is highly probative as it is an official record, generated with a specific view towards describing military bases in Thailand during the Vietnam era.   

After considering the evidence of record regarding Veteran's daily duties as a weapons loading specialist bringing him near the base perimeter, the Veteran's statements and testimony are consistent with the corroborating evidence of record. As such, and with no evidence to weight against those statements, the Board finds that the credible evidence supports a finding that the Veteran was regularly required to work on the perimeter of Udorn RTAFB during the regular course of his duties as a weapons loading specialist. Accordingly, the Board concludes that the Veteran was exposed to herbicides as a result of his service. 38 C.F.R. § 3.307(a)6. Resolving any reasonable doubt in the Veteran's favor, exposure to herbicides while serving at Udorn RTAFB is conceded. 

Turning to the third element of service connection, a nexus between the claimed in-service injury and the current disability is presumed based on the Veteran's service in Thailand. As noted above, diabetes mellitus, type II is among the presumptive diseases listed in 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As a result, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is warranted. 

In conclusion, the Board finds that the evidence supports a finding that the Veteran had active service on the perimeter of Udorn RTAFB in Thailand, and as such his exposure to herbicides is presumed; and as during the pendency of the Veteran's claim he had a diagnosis of the presumptive disease, diabetes mellitus, type II, service connection is warranted for that disease. Accordingly, resolving any reasonable doubt in the Veteran's favor, the claim of service connection for diabetes mellitus, type II is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II due to herbicide exposure, is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


